Citation Nr: 0424540	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
for the veteran's cause of death, to include under the 
provisions of 38 U.S.C.A § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Attorney


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from February 1944 to 
November 1945.  He died in November 1997.  The appellant is 
his widow.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In July 2003, the Board denied 
entitlement to DIC under 38 USCA 1151 for the cause of the 
veteran's death.  Pursuant to a Joint Motion for Remand 
(Motion), the United States Court of Appeals for Veterans 
Claims, in a July 2004 Order, vacated and remanded the 
Board's decision for compliance with the instructions in the 
Motion.

On appeal the appellant has raised claims of entitlement to 
accrued benefits based on claims of entitlement to service 
connection for throat cancer, emphysema, cataracts and a 
heart disorder.  She also has raised the issue of entitlement 
to service connection the cause of the veteran's death.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

In the Motion the parties found that the veteran had several 
claims of entitlement to service connection pending at the 
time of his death.  As the appellant has filed a claim for 
accrued benefits, the service connection claims must be 
readjudicated on an accrued basis.  Hence, those issues are 
referred to the RO for appropriate action.  The appellant is 
hereby notified that should the RO deny any accrued benefit 
she must perfect her claim in accordance with the provisions 
of 38 U.S.C.A. § 7105 (West 2002) by filing a timely notice 
of disagreement and a timely substantive appeal.

Likewise, the Motion found that a claim of entitlement to 
service connection for the cause of the veteran's death had 
been filed.  As the Board may not exercise jurisdiction over 
that question without a properly perfected appeal, 
38 U.S.C.A. § 7105, this matter is referred for appropriate 
action.

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate 
every claim for VA benefits.  See also, 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2003).  VA must specifically advise the 
claimant what evidence is necessary to substantiate her 
claim, what specific portion of that evidence she must 
personally secure, and what specific portion of that evidence 
VA will secure on her behalf.  The claimant must also be told 
to submit all pertinent evidence in her possession.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.  Hence, in adjudicating 
these claims the RO must ensure that the requirements of the 
VCAA have been fulfilled.

Accordingly, this case is REMANDED for the following 
development.  

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate the 
claim of entitlement to DIC benefits for 
the veteran's cause of death.  Any notice 
must indicate who is responsible for 
securing any outstanding evidence.  The 
claimant must be instructed to submit all 
pertinent evidence in her possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, that development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the claimant.  See, e.g., 
the chronological duties set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

2.  The RO should take the appropriate 
steps to obtain the veteran's service 
medical records and associate them with 
the claims file.  The RO is advised that 
under the VCAA, continued and repeated 
efforts to secure government records are 
required until such efforts are shown to 
be futile.  If after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain such government records would 
be futile.  The RO must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

3.  The RO should contact the appellant 
and ask that she identify all providers 
that treated the veteran for chronic 
obstructive pulmonary disease since 
service separation.  The RO should then 
take the necessary steps to obtain all 
identified records, both VA and private.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
indicate in writing that further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.  

4.  Once the above development has been 
completed, the RO should obtain a VA 
medical opinion addressing the cause of 
the veteran's death.  The claims file 
must be provided to the expert for 
review.  After review of the entire 
evidence of record, the physician is to 
opine whether it is at least as likely as 
not that the principal or contributory 
cause of death was due to a disease or 
injury incurred in service, or if pre-
existing service, was aggravated therein.  
The physician must provide a clear 
explanation for his/her finding and 
opinion.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO must 
adjudicate de novo the issues of 
entitlement to accrued benefits based on 
claims of entitlement to service 
connection for throat cancer, emphysema, 
cataracts, and a heart disorder.  The RO 
must also adjudicate de novo the issue of 
entitlement to service connection for the 
cause of the veteran's death on a direct 
basis.  Finally, the RO must readjudicate 
the issue of entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  A rating decision must be 
prepared to address all issues.  If any 
benefit sought on appeal is not granted, 
the appellant and her attorney should be 
provided notice of the decision or a 
supplemental statement of the case as 
appropriate.  The Board emphasizes that 
will not exercise jurisdiction over any 
issue without an appeal being perfected 
in accordance with the provisions of 
38 U.S.C.A. § 7105.  The appellant and 
her representative should be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


